The Honorable Mary Anne Salmon State Senator #29 Heritage Park Circle North Little Rock, AR 72116
Dear Senator Salmon:
I am writing in response to your request for my opinion on a question I will paraphrase as follows:
  Would a condominium owner's association that enlists the services of a lawn care company to provide lawn care services to the condominium property owners have to pay additional sales taxes for such services or would the "single family residence" exemption set forth in  Act 1252 of 1997, currently codified at A.C.A. § 26-52-301, cover the association?
RESPONSE
I regret to say that I am not authorized to address your question, which raises a general issue of state tax law of the sort normally addressed by the Department of Finance and Administration. See Gross Receipts Tax Regulations GR-75 and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). I therefore suggest that you submit your question to the following office:
     Office of Sales Tax Information Revenue Division Arkansas Department of Finance and Administration P.O. Box 1272 Little Rock. AR 72203
I feel confident that the Revenue Division of DFA will provide a full and prompt response to your question.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh